DETAILED ACTION

This office action is in response to the remarks and amendments filed on 2/16/22.  Claims 1-20 are pending.  Claims 1-20 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Application 16/233,278.  The rejection is provisional as the co-pending claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application recites an apparatus with substantially the same structures, including, inter alia, a first and second mattress, a first and second pressure sensor, a remote server, a first and second controller, and an inflatable chamber.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Application 16/233,349.  The rejection is provisional as the co-pending claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application recites an apparatus with substantially the same structures, including, inter alia, a first and second mattress, a first and second pressure sensor, two acoustic sensors, and a controller.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the claims of the co-pending applications.  The claims of the instant application are therefore fully encompassed by (and anticipated by) the claims of the co-pending applications regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the co-pending claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2014/0259417 to Nunn et al. (“Nunn”).
Claim 1.  Nunn teaches:
“A bed system comprising: a first bed comprising: a first mattress; a first pressure sensor in communication with the first mattress to sense pressure applied to the first mattress; a first acoustic sensor placed to sense acoustics from a user on the first mattress; a first controller in data communication with the first pressure sensor and in data communication with the first acoustic sensor, the first controller configured to: receive, from the first pressure sensor, first pressure readings indicative of the sensed pressure of the first mattress; receive, from the first acoustic sensor, first acoustic readings indicative of the sensed acoustic acoustics from the user; and transmit the first pressure readings and the first acoustic readings to a remote server such that the remote server is able to generate one or more snore classifiers that, when run by a controller on incoming pressure readings and on incoming acoustic readings, provide a snore vote; a second bed comprising: a second mattress; a second pressure sensor in communication with the second mattress to sense pressure applied to the second mattress; a second acoustic sensor placed to sense acoustics from a user on the second mattress; and a second controller in data communication with the second pressure sensor and in data communication with the second acoustic sensor, the controller configured to: receive the one or more snore classifiers; run the received snore classifiers on second pressure readings and on second acoustic readings in order to collect one or more snore votes from the running snore classifiers; determine, from the one or more snore votes, a snore state of a user on the second bed; responsive to the determined snore state, operate the bed system according to the determined snore state.”
Nunn teaches a bed with pressure and acoustic sensors (Figs. 5 and 6), which then uses the collected data to determine if a user is snoring (“snore classifiers”), and then changes an adjustable feature of the bed in response to snoring being detected.
Regarding claim 20, Nunn also teaches an inflatable air mattress (see title).  Regarding two inflatable chambers, see at least Nunn Fig. 1, #’s 14A and 14B.
Claims 1-4 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2012/0138067 to Rawls-Meehan.
Claim 1.  A bed system comprising: a first bed comprising (Rawls-Meehan, Fig. 4A, #102): a first mattress (Rawls-Meehan, Fig. 5BA, #124); a first pressure sensor (Rawls-Meehan, teaches the use of pressure sensors in at least paragraph [0385], also see discussion of snoring analysis in paragraphs [0479]-[0482]) in communication with the first mattress to sense pressure applied to the first mattress; a first acoustic sensor (Rawls-Meehan, teaches the use a sound sensor in at least paragraph [0385]) placed to sense acoustics from a user on the first mattress; a first controller (Rawls-Meehan, see at least paragraph [0018]) in data communication with the first pressure sensor and in data communication with the first acoustic sensor, the first controller configured to: receive, from the first pressure sensor, first pressure readings indicative of the sensed pressure of the first mattress; receive, from the first acoustic sensor, first acoustic readings indicative of the sensed acoustic acoustics from the user (Rawls-Meehan teaches a controller at least at Fig. 1B at #150); and transmit the first pressure readings and the first acoustic readings to a remote server such that the remote server is able to generate one or more snore classifiers that, when run by a controller on incoming pressure readings and on incoming acoustic readings, provide a snore vote  (Rawls-Meehan teaches a remote server in at least paragraph [0215]; also see discussion of pressure sensors in paragraph [0385] and of snoring analysis in paragraphs [0479]-[0482]); a second bed comprising: a second mattress; a second pressure sensor in communication with the second mattress to sense pressure applied to the second mattress; a second acoustic sensor placed to sense acoustics from a user on the second mattress; and a second controller in data communication with the second pressure sensor and in data communication with the second acoustic sensor, the controller configured to: receive the one or more snore classifiers; run the received snore classifiers on second pressure readings and on second acoustic readings in order to collect one or more snore votes from the running snore classifiers; determine, from the one or more snore votes, a snore state of a user on the second bed (Rawls-Meehan teaches the use of a second bad facility in at least paragraph [0236]); responsive to the determined snore state, operate the bed system according to the determined snore state (see at least Rawls-Meehan, paragraph [0012]). 
Claim 2.  The bed system of claim 1, wherein operating the bed system according to the determined snore state comprises one of the list comprising turning on a light, turning off a light, turning on a warming feature, changing firmness of the second mattress, begin emitting white-noise, and articulating a foundation of the bed system (Rawls-Meehan discusses various light and home control systems in paragraph [0161]).
Claim 3.  The bed system of claim 1, the bed system further comprising the remote server (Rawls-Meehan, paragraphs [0214]-[0215]).
Claim 4.  The bed system of claim 3, wherein the remote server is physically remote from the first controller and the second controller; and wherein the remote server is in data communication with the first controller and the second controller (Rawls-Meehan, paragraphs [0214]-[0215]).
Claim 18.  The bed system of claim 1, wherein a particular snore classifier is used for multiple users in multiple beds (Rawls-Meehan teaches the use of multiple beds in paragraph [0236] as well as us by multiple users in a single bed in paragraph [0273]).
Claim 19.  The bed system of claim 1, wherein the snore classifiers are personalized for a single user such that the snore classifiers are generated from training data of the single user's use of the bed system and the snore classifiers are used to detect snore of the single user on the second bed (Rawls-Meehan teaches the use of multiple beds in paragraph [0236]).
Claim 20.  Applicant’s limitations are substantially the same as the limitations of claim 1; see rejections above.  Regarding an “inflatable chamber” and “a second inflatable chamber,” Rawls-Meehan discusses an inflatable air mattress with “a plurality of chambers” in paragraph [0177].


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0259417 to Nunn et al. (“Nunn”).
Regarding claims 2-19: these claims are directed toward aspects of data analysis techniques and methods that are well known in the art of computer science.  Nunn teaches performing data analysis of data provided by sensors, and using that data to determine a snoring state of a user (Figs. 5-6), then to initiate some change in the bed our surrounding environment in order to quell the snoring (Fig. 7).  While Applicant’s terminology may differ slightly from the terminology used by Nunn, the fundamental aspects of data analysis and the functionality that they provide are taught by Nunn, despite any differences in terminology, Nunn is considered to make obvious the data analysis techniques claimed by Applicant.  Furthermore, Applicant has not provided explicit detail as to how to perform various data analysis techniques such as how to “generate one or more snore classifiers,” “provide a snore vote,” “mapping the training data to a kernel space,” self-organizing mapping,” manipulating a “feature set,” “training a classifier with the feature set,” how to perform “supervised” or “unsupervised” training, or how to create “a feature set from the training data; mapping the training data to a kernel space; training a classifier with the feature set so that, based on the training data in kernel space, the classifier is able to classify unseen data.”  Applicant has also not provided details regarding how to perform “k-means clustering, mixture modeling, hierarchical clustering, self-organizing mapping, and hidden Markov modelling,” or how to determine presence votes and determine classification or confidence of these votes.  Applicant has additionally not provided a teaching of how “deep learning” as it relates to neural networks is carried out, and specifically what steps are performed in a “gradient descent process.”  Moreover, knowledge of all of these types of data manipulation is well known in the art of computer science, and Applicant is not required to provide a disclosure of that which is well known in the art.  MPEP §2164.05(a) states that “the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public.”  Therefore, because Applicant has not explicitly provided an enabling disclosure for each of these data analysis techniques, prior art knowledge these techniques is considered to be Applicant Admitted Prior Art, and therefore, it would have been obvious to perform any of these various data analysis techniques with the apparatus of Nunn and with the data collected by the sensors of Nunn.
Claims 5-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0138067 to Rawls-Meehan in view of US Patent 7,542,959 to Barnhill et al. (“Barnhill”).
Claim 5.  The bed system of claim 3, wherein the remote server is configured to: generate training data from the first pressure data and from the first acoustic data; generate, from the training data, the one or more snore classifiers; and send, to the second controller, the one or more snore classifiers (Rawls-Meehan does not explicitly teach details about data analysis techniques or methods of computer science, presumably because they are well known in the art, as is discussed in Barnhill; furthermore Barnhill teaches analyzing biological data in column 10, lines 23-38 which is comparable to the data collected by the apparatus of Rawls-Meehan; Barnhill teaches the use of training data to produce a feature ranking with a support vector machine, SVM, in column 30, lines 8-48, and with an SVM recursive feature elimination, SVM RCE, at least in column  47, lines 34-53; xit would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the data analysis methods of Barnhill with the apparatus of Rawls-Meehan since doing so would have simply been applying a known technique to a known device to yield predictable results). 
Claim 6.  The bed system of claim 5, wherein generating, from the training data, the one or more snore classifiers comprises: generating a feature set from the training data; mapping the training data to a kernel space (Barnhill teaches “In the context of a support vector machine, the present invention also provides for the selection of at least one kernel prior to training the support vector machine”; see Barnhill, column 5, lines 57-64).; training a classifier with the feature set so that, based on the training data in kernel space, the classifier is able to classify unseen data (Barnhill teaches training a classifier beginning in column 5 at line 16) 
Claim 7.  The bed system of claim 6, wherein training a classifier comprises unsupervised training (see discussion in Barnhill beginning in column 37, line 5).
Claim 8.  The bed system of claim 7, wherein the unsupervised training comprises at least one of the group comprising k-means clustering, mixture modeling, hierarchical clustering (Barnhill, column 38, lines 56-67), self-organizing mapping, and hidden Markov modelling (Barnhill, column 14, lines 17-43).
Claim 9.  The bed system of claim 6, wherein training a classifier comprises supervised training (see discussion in Barnhill beginning in column 39, line 15).
Claim 13.  The bed system of claim 5, wherein generating the one or more snore classifiers comprises training a deep learning model on the training data (in view of Applicant’s paragraph [0005], “deep learning” is understood to be “Training the deep learning model on the training data includes generating an initial neural network configured to receive pressure data and generate presence votes”; in other words, deep learning is a process of using a neural network in which data is iteratively used to refine the neural network; Barnhill teaches this technique in at least column 3, lines 17-45)
Claim 14.  The bed system of claim 5, wherein training the deep learning model on the training data comprises generating an initial neural network configured to receive pressure data and generate snore votes (Barnhill teaches this technique in at least column 3, lines 17-45).
Claim 15.  The bed system of claim 14, wherein the snore vote comprises a snore classification and a confidence value (the use of a confidence value for a data determination is well known in the prior art, as discussed by Barnhill in at least column 31, lines 60-65).
Claim 16.  The bed system of claim 14 [[13]], wherein generating the one or more snore classifiers comprises: determining a loss value for the initial neural network; and iteratively refining, beginning with the initial neural network, to a final neural network having a lower loss value than the initial neural network (Barnhill, column 31, lines 14 through column 32, line 5).
Claim 17.  The bed system of claim 16, wherein the iterative refining is performed with a gradient descent process until a lower loss value cannot be found with the gradient descent process (Barnhill, column 31, lines 14 through column 32, line 5; the iterative process of Barnhill is considered to be “a gradient descent process”).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0138067 to Rawls-Meehan and US Patent 7,542,959 to Barnhill et al. (“Barnhill”), in view of US Patent Application Publication 2016/0300252 to Frank et al. (“Frank”).
Claim 10.  The bed system of claim 9, wherein the supervised training comprises providing the remote server with a set of annotations for the training data (Applicant’s claim limitations are interpreted as being directed toward a process of machine learning or AI in which certain data are categorized and provided to the machine learning model such that the machine learning model can better interpret similar data in the future; Barnhill teaches that “supervised training” is well known but does not teach details of this method; Frank provides additional insights into this method of data analysis and teaches that the use of annotation is a well-known data analysis method in at least paragraph [1742]; it would have been obvious to apply the annotation techniques disclosed by Frank to the data collected by Rawls-Meehan in order to improve the data analysis ability of the apparatus of Rawls-Meehan).
Claim 11.  The bed system of claim 10, wherein the annotations for the training data are provided by a human (Frank paragraph [1742] teaches “manual annotation and/or an externally generated annotation”).
Claim 12.  The bed system of claim 10, wherein the annotations for the training data are provided programmatically (as best understood from Applicant’s paragraph [00257], data that are provided “programmatically” are generated by a computer algorithm and are not provided by a human; Frank paragraph [1742] teaches “manual annotation and/or an externally generated annotation”). 



Response to Applicant's remarks and amendments

Regarding the objections to claims 11-12, Applicant has amended the claims and the objections are withdrawn.
 Regarding rejections under 35 USC 112(a) with respect to Applicant’s claim recitations not being sufficiently enabled by the disclosure, Applicant has persuasively argued that one of ordinary skill in the art would have understood the claimed terminology and would have known how to perform the recited functions, despite these terminology and functions not being discussed in detail in Applicant’s disclosure, because knowledge of these terms and associated functional steps is within the skill of one of ordinary skill in the art.  In accordance with MPEP §2164.05(a) which states that “the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public,” and in view of Applicant’s remarks, it is understood that knowledge of the recited claim terms and functional steps is considered to be know in the prior art and within the skill of one of ordinary skill in the art, and therefore does not need to be described in detail in Applicant’s disclosure.  Therefore, in view of Applicant’s remarks, rejections under 35 USC §112(a) have been withdrawn.
Regarding rejections under 35 USC 112(b) of claims 13, 14, 16, 20, and their dependent claims, Applicant has amended the claim language, or cancelled the claims, and the rejections have been withdrawn.
Regarding rejections under 35 USC 112(d), Applicant argues in remarks dated 2/16/22, and has made a sufficient showing that the recitation of “a remote server” in claim 1, in conjunction with the prior recitation of “configured to”, is functional language and therefore Applicant is not positively claiming “a remote server” in claim 1.  However, as understood from Applicant’s remarks, a “remote server” is being positively recited and claimed in claim 3.  Therefore, based on Applicant’s remarks, it is understood that Applicant’s claim 1 is intended to cover only functional language with respect to “a remote server”, and not to positively claim “a remote server”.  Thus, in view of Applicant’s remarks, the rejection has been withdrawn.
With respect to claim 1, Applicant argues beginning on page 11 of Applicant’s remarks that the cited art of Nunn does not teach “a controller configured to: …transmit [data] to a remote server” in order to “provide a snore vote.”  Examiner respectfully disagrees.  Nunn teaches these aspects in at least Figs. 5-6, and additionally in Fig. 4 and portions of the disclosure which discuss Figs. 4-6.  Specifically, Nunn teaches a controller (comprising a processor) in Fig. 4, and teaches the collection of pressure or acoustic data, and the analysis of that data by the controller, in Figs. 5 and 6, respectively.  Regarding, Applicant’s language directed toward providing “a snore vote”, Nunn provides in steps 510 and 610 to “identify snoring state of user”.  The action of the controller of Nunn in making either a positive or a negative determination of snoring is considered to be a “vote” as to whether or not a user is snoring, and therefore to read on Applicant’s language of “provide a snore vote.”
Rawls-Meehan also teaches these claimed limitations.  Applicant argues that paragraph [0215] of Rawls-Meehan does not teach these limitations, however, paragraph [0215] is only cited to teach the use of remote server.  Regarding pressure and acoustic sensor data, these are taught in Rawls-Meehan paragraph [0385] as cited previously in the claim rejection.  Regarding providing “a snore vote,” or determining snoring, Rawls-Meehan provides this analysis generally in paragraph [0012] and specifically in paragraphs [0479]-[0482].
Applicant further argues that the cited prior art does not teach “controller configured to: receive the one or more snore classifiers; run the received snore classifiers on second pressure readings and on second acoustic readings in order to collect one or more snore votes from the running snore classifiers; determine, from the one or more snore votes, a snore state of a user on the second bed.” As best understood, a “snore classifier” has been interpreted as a data analysis step performed by a controller, which classifies “pressure readings” and “acoustic readings” and provides as an output a determination, or “vote” either of snoring occurring or a vote that snoring is not occurring.  This is precisely the function that both the apparatus of Nunn and the apparatus of Rawls-Meehan performs.  The prior art of Nunn and of Rawls-Meehan both collect user data, analyze the data to determine if snoring is occurring, then in the event of snoring, provide some sort of intervention, such as changing the articulation of the bed.  Nunn provides this analysis in Figs. 4-6 while Rawls-Meehan discusses this in at least paragraphs [0479]-[0482].
Applicant further argues that Rawls-Meehan is silent as to “snore classifiers” in paragraph [0236].  However, paragraph [0236] was cited merely for its disclosure of multiple bed facilities which reads on Applicant’s “second bed”.  Regarding snore classifiers, and the analysis of collected pressure and acoustic data, these are taught in other portions of Rawls-Meehan (for example, a remote server is discussed in at least paragraph [0215], while discussion of pressure sensors is in paragraph [0385] and discussion of snoring analysis is in paragraphs [0479]-[0482]), as is discussed in other portions of the rejection above.
Applicant’s arguments with respect to the content and teaching of the prior art of Nunn and Rawls-Meehan have been fully considered, but they have not been found to be persuasive.
	

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673